Citation Nr: 0431351	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-10 059	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1951 to 
November 1953.  He has an additional period of active duty 
for training from September 1962 to October 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the benefit 
currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his bilateral hearing loss is 
attributable to acoustic trauma he experienced during active 
duty service.  Specifically, the veteran maintains that he 
suffered noise exposure while serving in a tank unit.  His 
DD-214, Report of Separation from the Armed Forces, indicates 
that he served in an infantry unit, but is signed by an 
"armor" officer.  He received the Army of Occupation Medal 
(Germany).  

A review of the record reveals that the veteran has not been 
evaluated by VA in connection with his claim.  His statement 
that he served in a tank unit is somewhat corroborated, and 
private medical evidence shows that he currently has a 
hearing loss.  It is therefore the opinion of the Board that 
a contemporaneous and thorough VA examination and medical 
opinion would assist the Board in clarifying the nature and 
etiology of the veteran's hearing disorder and would be 
instructive with regard to the appropriate disposition of the 
issue submitted for appellate consideration.  38 C.F.R. 
§ 3.159(c)(4) (2004); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The veteran should be scheduled for a VA 
examination in order to determine the nature 
and etiology of any hearing loss.  All 
testing deemed necessary by the examiner 
should be performed and the results reported 
in detail.  It is requested that the examiner 
obtain a detailed in-service and post service 
history of noise exposure.  The claims folder 
must be available for review by the examiner 
in conjunction with the examination and this 
fact should be acknowledged in the report.  
On the basis of the current examination 
findings and information contained in the 
claims file, the examiner is requested to 
render an opinion whether it is at least as 
likely as not (probability of fifty percent 
or more) that any hearing loss diagnosed is 
related to the veteran's military service.  
The examiner should explain the rationale for 
any opinion expressed.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



